Order reversed on the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Memorandum: Plaintiff sues for services performed and materials furnished in the construction, for defendant, of a house in Broome county. The contract was made and all the transactions between the parties took place in Broome county. Plaintiff and his material witnesses, consisting of his wife, a relative in his employ and two expert witnesses, reside in Oneida county where this action was commenced. Defendant’s material witnesses, consisting of his wife, two clerks in his employ and three carpenters, two of whom have examined the house and submitted bids for its completion, all reside in Broome county. Under such circumstances, the action should be tried in Broome county. All concur. (The order denies defendant’s motion for change of venue.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.